NO. 07-07-0459-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



FEBRUARY 20, 2008



______________________________





DARRION L. SHEPPARD, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2007-415,250; HONORABLE CECIL G. PURYEAR, JUDGE



_______________________________



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

ABATEMENT AND REMAND

Following a plea of not guilty, Appellant, Darrion L. Sheppard, was convicted by a jury of possession of cocaine with intent to deliver, enhanced.  Punishment was assessed at eighty years confinement.  Appellant timely filed a notice of appeal challenging his conviction.  The clerk’s record filed on February 19, 2008, contains the Trial Court’s Certification of Defendant’s Right to Appeal.  The form, however, is not signed by Appellant as required by Rule 25.2(d) of the Texas Rules of Appellate Procedure.
(footnote: 1)
	Consequently, we abate this appeal and remand the cause to the trial court for further proceedings.  Upon remand, the trial court shall utilize whatever means necessary to secure a Certification of Defendant’s Right of Appeal in compliance with Rule 25.2(d).  Once properly executed, the certification shall be included in a supplemental clerk’s record and filed with this Court on or before March 21, 2008.

It is so ordered.

Per Curiam

Do not publish.

FOOTNOTES
1:Rule 25.2(d) was amended to require that a defendant sign the certification and receive a copy.  The amendment became effective September 1, 2007.